 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          PUGET SOUNDKEEPER ALLIANCE                       CASE NO. C18-1209 MJP
            and WASTE ACTION PROJECT,
11                                                           ORDER ON SUPPLEMENTAL
                                   Plaintiffs,               STIPULATED MOTION
12
                    v.
13
            THE BOEING COMPANY,
14
                                   Defendant.
15

16
            THIS MATTER comes before the Court on the Parties’ Supplemental Stipulated Motion
17
     for Stay to Case and for Mediation. (Dkt. No. 24.) Having reviewed the motion and the
18
     remaining record, the Court GRANTS in part and DENIES in part the motion.
19
            The Parties have filed two previous motions for a stay. (Dkt. Nos. 19, 22.) The Court
20
     granted the first, giving the Parties a six-month extension, (Dkt. No. 21), but denied the second,
21
     finding that the Parties sought an additional extension without providing any additional reasons
22
     for why the extension was necessary (Dkt. No. 23). The Parties have now filed a supplemental
23
     stipulated motion, seeking an administrative stay and an order compelling the Parties to
24


     ORDER ON SUPPLEMENTAL STIPULATED MOTION - 1
 1   mandatory mediation in the event this matter is not fully resolved by January 22, 2020. (Dkt.

 2   No. 24.) The Court DENIES the Parties’ Motion for an Administrative Stay but will extend all

 3   case deadlines by four months, which will be reflected in an amended case scheduling order to

 4   follow. The Court also DENIES the Parties’ Motion for an order compelling arbitration,

 5   although the Parties are free to engage in any settlement process they wish.

 6

 7          The clerk is ordered to provide copies of this order to all counsel.

 8          Dated October 3, 2019.



                                                          A
 9

10
                                                          Marsha J. Pechman
11                                                        United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON SUPPLEMENTAL STIPULATED MOTION - 2
